Citation Nr: 1449882	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-29 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for pulmonary fibrosis, to include as secondary to service-connected pneumonitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In August 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of this hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Giving him the benefit of the doubt, the Veteran has pulmonary fibrosis that is etiologically related to his active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for pulmonary fibrosis are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran asserts that he has pulmonary fibrosis that is either related to his service or to his service-connected pneumonitis.  A review of the Veteran's service treatment records reflects treatment for and diagnoses of pulmonary fibrosis in 1968 and 1969, including a March 1968 diagnosis of interstitial pulmonary fibrosis, mild, asymptomatic, secondary to resolved pneumonia.

The record includes a March 2013 VA opinion which suggests that the Veteran's "respiratory difficulties" may be related to exposure to bomb testing clean-up during service.

In light of the Veteran's in-service and post-service treatment for pulmonary fibrosis, and March 2013 VA opinion, the Board gives the Veteran the benefit of the doubt and finds that service connection for pulmonary fibrosis is warranted.  Further discussion of the evidence is simply not warranted.  Since service connection is being granted on a direct basis, there is no need to consider secondary service connection.  

The nature and extent of this disability caused by service is not currently before the Board.





ORDER

Service connection for pulmonary fibrosis is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


